—Rose, J.
Appeal from an order of the Supreme Court (Lamont, J.), entered May 18, 2001 in Albany County, which denied defendants’ motion for summary judgment dismissing the complaint.
Plaintiff commenced this action to recover damages for injuries allegedly sustained when the hung ceiling in the bedroom of her apartment collapsed. Plaintiff leased the apartment from defendants, who owned the apartment building. After joinder of issue and discovery, defendants moved for summary judgment dismissing the complaint based upon their lack of knowledge of any defect or dangerous condition that caused the ceiling to collapse. Supreme Court denied the motion and defendants appeal.
We affirm. One of the defendants testified that, before plaintiff moved into the apartment, he replaced ceiling tiles in the bedroom of the apartment, changed and/or tightened some of the support wires and may have replaced the metal supports. Defendants’ motion papers failed to demonstrate that the repair work was done with reasonable care and did not contribute to the subsequent collapse of the ceiling. Accordingly, *630inasmuch as there remain questions of fact regarding the issue of defendants’ liability for creating the dangerous condition, defendants were not entitled to summary judgment (see, Arvanete v Green St. Realty, 241 AD2d 909).
Peters, J.P., Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the order is affirmed, with costs.